                  ORDER GOVERNING FINAL PRETRIAL CONFERENCE

                                           Generally
       A defendant may waive his or her presence at the final pretrial conference by
submitting a signed waiver to the court. It is not necessary that the attorney actually trying
the case attend the final pretrial conference, but trial counsel are bound by representations
and decisions made at the conference in their absence.
       All trial counsel and all defendants must appear personally at any final hearing held
by a district judge.
       Failure timely to file and serve documents or raise issues addressed in this order may
constitute waiver at the court’s discretion.


                         Voir Dire Questions and Jury Instructions
       At the final pretrial conference the court shall finalize the voir dire questions and
create a set of legally accurate jury instructions that contains every instruction the court
might need at trial (with the possible exception of a theory of defense instruction). Toward
this end, the court will circulate voir dire questions and a packet of jury instructions prior to
the parties’ submission deadline for the final pretrial conference. These are the drafts from
which we will work at the final pretrial conference.
       Pursuant to F.R. Crim. Pro. 30 and not later than the submission deadline, the parties
must submit any proposed additions, deletions, or edits to the court’s drafts. Each proposed
edit to or deletion of a court draft voir dire question must be set forth in a separate
paragraph and must cite by number to the question at issue. Each proposed new question
must be set forth in a separate paragraph and numbered for ease of reference.
       Each proposed edit or deletion of a court draft jury instruction must be set forth in a
separate paragraph and must cite by page number to the court’s draft. Each proposed new
jury instruction must be set forth in a separately numbered paragraph. When applicable, a
party must provide adequate citation to any legal authority for any proposed edit, deletion or
addition of a jury instruction.
       Although a defendant is not required to reveal a theory of defense instruction prior to
the close of the government’s case in chief, it is helpful and efficient to discuss such
instructions at the final pretrial conference when possible. Therefore, the court encourages
defendants to provide draft theory of defense instructions for consideration at the final
pretrial conference. If a defendant is not willing to do this, then the court asks that the
defendant submit his or her theory of defense instruction to the court ex parte and for in
camera review prior to trial.


                Motions in Limine and Notice of Intent To Offer Evidence
       Although the trial judge will make final decisions on motions in limine and other
evidentiary issues, all such issues must be raised at the final pretrial conference for
preliminary review and discussion.
       The parties must file and serve any and all motions in limine not later than the
submission deadline for the final pretrial conference. Motions in limine should be filed
individually, not in a single collective document. When necessary, a party must provide
adequate citation to any legal authority supporting a motion in limine.
       Not later than the submission deadline for the final pretrial conference the
government must file any notice of intent to offer the following types of evidence at trial: 1)
Prior felony convictions offered for any purpose; 2) Any F.R. Ev. 404(b) evidence; 3) Any
statement by a defendant offered under F.R. Ev. 801(d)(2)(C)-(E); and 4) Any other
evidence of which the government is aware and which it intends to offer pursuant to F.R.
Ev. 804 - 807. Notice must be provided in a captioned document docketed with the court.
       Although a defendant is not required to reveal defense evidence of this sort, it is
helpful and efficient to discuss such evidence at the final pretrial conference whenever
possible. Therefore, the court encourages defendants to provide such notice for
consideration at the final pretrial conference. If a defendant is not willing to do this, then
the court asks that the defendant submit such notice to the court ex parte for in camera
review prior to trial.


                                     Audiovisual Evidence
       Not later than fourteen days before the final pretrial conference, the government shall
serve on all defendants written notice of its intent to introduce at trial audio or visual
recordings. This notice shall identify with particularity those portions of the recordings that
the government intends to introduce. The government simultaneously shall provide
transcripts of the recordings in final or almost-final form.
       Not later than seven calendar days prior to the final pretrial conference a defendant
must notify the government whether he or she objects to the admissibility of the
recording(s) or any portion thereof, whether he or she disputes any part of the government’s
transcription, and provide sufficiently particular bases for any such objections or disputes. If
the parties cannot promptly resolve their differences, then not later than the submission
deadline for the final pretrial conference the defendant must file and serve a motion in limine
objecting to recordings and transcripts.


                         Submission of Witness and Evidence Lists
       Not later than the Thursday before trial each party shall submit ex parte and under
seal its list of expected trial witnesses. Not later than the morning of trial, prior to jury
selection, each party shall submit a final list of exhibits and a copy of each exhibit marked
with sequentially numbered stickers. Exhibit list forms and stickers are available from the
clerk of court.
       If more than one defendant will be offering exhibits, then the exhibit stickers must
identify the offering defendant by name or initials. In preparing exhibit lists, counsel must
provide the exhibit number, the witness through whom the exhibit will be offered, and a brief
description of the exhibit.
       Each party shall maintain custody of its own exhibits throughout the trial and after
the trial. Any exhibit referred to during trial becomes part of the record even if not offered or
accepted into evidence. Following trial, counsel for each party promptly shall contact the
clerk of court to arrange for the exhibits to be included in the appellate record.


                  Witness Subpoenas and Writs for Indigent Defendants
       If an indigent defendant intends to subpoena trial witnesses at government expense,
then not later than 18 days before trial he or she must file a motion under F.R. Crim. Pro.
17(b) naming each witness, providing a street address for service, and proffering why each
requested witness is necessary for an adequate defense. The defendant must attach to the
motion a completed subpoena form for each witness. Blank subpoena forms are available
on the court’s web site or from the clerk of court.
        If the requested witness is incarcerated, then defendant’s Rule 17(b) request and
subpoena form must be filed not later than 25 days before trial along with a motion for a
writ of habeas corpus ad testificandum and a completed draft writ for the magistrate judge to
sign.
        If a defendant misses the deadline for filing a Rule 17(b) request or petition for a writ,
then the court still will consider the request and issue subpoenas and writs if appropriate, but
service of the subpoenas by the marshals service cannot be assured. Indigent defendants who
have received authorization to use an investigator may have their investigator serve trial
subpoenas.
        Witness payment forms are available through the marshals service. Incarcerated
witnesses are not eligible for witness fees.


                         Last Minute Settlements and Emergencies
        The attorneys in this case immediately shall notify the clerk of court if this case settles
or if some other event occurs that jeopardizes the trial date. On the weekend before trial, the
parties may reach Clerk of Court Peter A. Oppeneer at 608-287-4875. Failure promptly to
notify the clerk without good cause may result in jury costs being assessed against counsel.


                             Unsealing Confidential Documents
        In most cases it is substantively unnecessary and administratively burdensome for the
court to maintain the confidentiality of sealed documents following the conclusion of a
criminal case. Therefore, the clerk of court shall unseal all sealed documents in this case,
including transcripts of ex parte hearings, following entry of judgment by the district court.
        A document may remain under seal after judgment only if a party makes an
adequately supported written request that it remain sealed. Such requests must be filed prior
to the entry of judgment. The burden is on the party seeking continued confidentiality to
make a timely request that persuades the court.
         STANDING ORDER GOVERNING ELECTRONIC EVIDENCE
          TO BE USED BY THE JURY DURING ITS DELIBERATIONS

IT IS ORDERED THAT:

(1) Electronic evidence that a party intends to provide to the jury for the jury’s
    use during deliberations must be in one of these formats: .pdf, .jpg, .bmp, .tif,
    .gif, .avi, .wmv, .mpg, .mp3, .mp4, .wma, .wav, .3gpp

(2) The size of individual files shall not exceed 500 MB.

(3) Electronic evidence file names must correspond unambiguously with the
    exhibit numbers used during trial.

(4) All electronic evidence admitted at trial must be loaded to CDs, DVDs or USB
    storage devices and submitted to the Deputy Clerk before jury deliberations
    unless the court permits later submission. The electronic storage media shall
    contain only admitted evidence and shall not include any other evidence or
    information.

(5) Any request for relief from Paragraph (1) must be presented in a timely-filed
    motion in limine that details the alternate format or alternate evidence
    review equipment the party seeks to use, along with an explanation why this
    is necessary.


BY THE COURT:
/s/
JAMES D. PETERSON
Chief Judge
